           Case 1:20-cv-00865-RP Document 4 Filed 08/27/20 Page 1 of 1




                                WESTERN DISTRICT OF TEXAS

   ANDREW AND SARAH FOSSUM

                                                              Case No. 1:20-cv-00865
     FIRST DATA CORPORATION




Andrew John Fossum




                  08/27/2020



     08/27/2020                                                 /s/ David Frank


     FIRST DATA CORPORATION                                     David E. Frank

                                                                255 Fiserv Dr.
                                                             Brookfield, WI 53405



                                                            david.frank@Fiserv.com


                                                               (262) 879-5406




  Print                Save As...                                                    Reset
